Conaway, Chief Justice,
dissenting.
I. For about one year of the term of plaintiff Converse County was paying, and her officers were receiving, several thousand dollars less than other counties of the same class were paying for similar services. By the construction of constitutional provisions now established in regard to the matter, this unequal and inequitable condition will continually recur among the counties. This is not paying £ ‘ in proportion to the value of the services rendered, and the duty performed.5 ’ I can consider it as no less than a violation of this constitutional provision, without necessity therefor. The Legislature had provided fixed and definite salaries, the same in amount in all counties of the same class. Such salaries should be paid, in the language of the constitution, “in all cases.”
II. Where the constitution intends a general prohibition of increase or diminution in any officer’s salary, during his term, it says so without limitation or exception. (See Sec. 13, of Art. 4, and Sec. 17, of Art. 5.) Prohibitory language of limited meaning and application, does not make a general prohibition. Where exceptions to a prohibition are provided for, the prohibition is not general.
*103The provision, “ No law shall extend the term of any public officer or increase or diminish his salary or emoiur ment after his election or appointment,” is an intimation that such increase or diminution may be effected otherwise.
But if this provision standing alone is to be construed as general in its effects, where do the exceptions as to salaries come in ? Where shall we apply the words, “Except as otherwise provided in this constitution”? It seems to me that the answer is not a matter of doubt. It is otherwise provided in this constitution that salaries shall, in all cases, be in proportion to the value of the services rendered, and the duty performed.
Consequently, they should change accordingly. • The more readily the salaries change with change in value of services rendered, and duty performed, the more efficiently is the constitution carried into effect in letter and spirit.
III. If Sec. 32 of Art. 3 of the constitution has the effect of prohibiting generally, changes in the salaries of officers during their terms, it makes redundant the provision of Section 13 of Article 4, prohibiting such change in the salaries of most of the executive officers of the State, and the provision of Section 17, of Article 5, prohibiting such change in the salaries of judges of the supreme and district courts. This result is opposed to sound canons of constitutional construction.